PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Israel, et al.						:
Application No.  17/705,783				:  ON PETITION
Filed: 	 March 28, 2022				:
Attorney Docket No. 009492.00006\US		:
			
This is responsive to the “Petition to Accept Unintentionally Delayed Priority Claim under 37 CFR 1.78(E)” filed on March 28, 2022, and is responsive to the petition under 37 CFR 1.182, filed on May 6, 2022, requesting expedited consideration of the petition under 37 CFR 1.78(e). 

The petition under 37 CFR 1.182 is granted.

The petition under 37 CFR 1.78(e) is dismissed.

The subject application was filed March 28, 2022, and was accompanied by an Application Data Sheet (ADS) setting forth the domestic benefit claims as:

filed 03/28/2022 is a reissue of 16386859, filed 04/17/2019 ,now U.S. Patent #10866363  16386859 Claims Priority from Provisional Application 62659376, filed 04/18/2018 is a continuation in part of 15797792, filed 10/30/2017 ,now U.S. Patent #10481334 and having 1 RCE-type filing therein 15797792 is a continuation of 14878591, filed 10/08/2015 ,now U.S. Patent #9804334

Such is memorialized on the Filing Receipt mailed on March 30, 2022.

By the instant petition under 37 CFR 1.78(e), applicant requests correction to the domestic benefit claim and states:

[a]pplicant respectfully submits this petition concurrently with an Application for Reissue of U.S. Patent No. 10,866,363. Applicant submits this petition to the Office to accept an unintentionally delayed priority claim under 37 C.F.R. § 1.78(e). Particularly, Applicant asserts the inadvertent failure to assert a priority claim of U.S. Application No. 16/386,859, now U.S. Patent No. 10,866,363, as a continuation-in-part of co-pending and commonly owned U.S. Application No. 15/797,792, which issued November 19, 2019, and further the inadvertent failure to claim priority, through U.S. Application No. 15/797,792, as a continuation, to U.S. Application No. 14/878,591. Applicant requests the Office to allow Applicant to correct the priority claim listed in the Application Data Sheet submitted during the original filing of U.S. Patent Application No. 16/386,859, now U.S. Patent No. 10,866,363, to claim priority to the applications listed below.

Petition, filed March 30, 2022, p.1.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d)(3). It is noted that 37 CFR 1.78(d) (3) provides that:

(3)

(i) The reference required by 35 U.S.C. 120 and paragraph (d)(2) of this section must be submitted during the pendency of the later-filed application.

(ii) If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed application. The time periods in this paragraph do not apply if the later-filed application is:

(A) An application for a design patent;

(B) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or

(C) An international application filed under 35 U.S.C. 363 before November 29, 2000.

It is noted that the time period under 37 CFR 1.78(d)(3) in which applicant may set out correction to the domestic benefit data or make correction to the same has not yet expired. If correction to the domestic benefit data is desired, applicant may, within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application, file a request for corrected filing receipt and a corrected ADS to effect the requested correction to the domestic benefit data.

It is also noted that the instant petition under 37 CFR 1.78(e) does not appear to have been filed in the correct application at this juncture. It is noted that applicant asserts that applicant seeks to correct the domestic benefit claim of Application No/ 16/386,859, to Application No. 15/797,792, which is continuation of  Application No. 14/878,591. Under this circumstance, the petition under 37 CFR 1.78(e) should be filed in Application No. 16/386,859. If the correction to the domestic benefit claim is effected in Application No. 16/386,859, applicant may file either a request for corrected filing receipt and correct ADS in the subject application to the correct the domestic benefit claim. If the corrected ADS is filed in the subject application after the expiration of the period set forth in 37 CFR 1.78(d)(3), the corrected ADS filed in the subject application must be accompanied by a petition under 37 CFR 1.78(e). 

The authorized deposit account has been charged $1,050.00 for the fee under 37 CFR 1.17(m).1 

Any questions concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
    

    
        1 The renewed petition under 37 CFR 1.78(e), if filed, is not required to be accompanied by payment of another petition fee under 37 CFR 1.17(m).